THOMAS, Justice,
concurring specially, with whom GOLDEN, Justice, joins.
I agree that the decision of the district court must be reversed in this case, and the case must be remanded for entry of an order reinstating the decision of the hearing examiner. I would premise that result upon the language of our statute, however, without reference to, or discussion of, precedent from foreign jurisdictions.
Section 27-14-102(a)(xi), W.S.1977 (June 1987 Repl.), defines injury for purposes of the statute in this way:
“(xi) ‘Injury’ means any harmful change in the human organism other than normal aging and includes damage to or loss *931of any artificial replacement and death, arising out of and in the course of employment while at work in or about the premises occupied, used or controlled by the employer and incurred while at work in places where the employer’s business requires an employee’s presence and which subjects the employee to ex-trahazardous duties incident to the business.” (Emphasis added.)
Read in its entirety, the majority opinion simply holds that the arterial blockage and its complications did not constitute an injury under the statute even though discovered in connection with the examination for treatment of the hernia that admittedly was an injury within the statutory definition. The evidence in the record clearly establishes that, in the opinion of the treating physician, the coronary condition had no relationship whatsoever to Lorance L. Girardot’s employment.
We must afford a reasonably liberal interpretation to the Wyoming Worker’s Compensation Act in order to accomplish the legislative goals, among which is the intent of the legislature that industry, and not the injured employee, should bear the burden of accident and injury occurring within the industrial setting. Seckman v. Wyo-Ben, Inc., 783 P.2d 161 (Wyo.1989). See State, ex rel. Wyoming Worker’s Compensation Division v. Mahoney, 798 P.2d 836 (Wyo.1990); Matter of Patch, 798 P.2d 839 (Wyo.1990). That rule of liberal construction, however, does not justify extending the beneficent purpose of the law to injuries that do not reasonably fall within the language of the statute. Deloges v. State ex rel. Worker’s Compensation Division, 750 P.2d 1329 (Wyo.1988). Girar-dot’s coronary problems do not reasonably fall within the language of the statute, and he is not entitled to recover those expenses attributable to the treatment of that condition.
I add, however, that I can find no justification for reliance by the hearing examiner upon the exclusion set forth in § 27-14-102(a)(xi)(F), W.S.1977 (June 1987 Repl.), relating to “any injury or condition preexisting at the time of employment with the employer * * The hearing examiner made no finding as to when Girardot went to work for the employer nor when the coronary condition came into existence. It may be a fair inference from evidence in the record that it was a preexisting condition. The finding of fact to that effect was not made, however, and the hearing examiner’s findings of fact fail to support the conclusion of law that the statutory exclusion is applicable. See FMC v. Lane, 773 P.2d 163 (Wyo.1989); Larsen v. Oil & Gas Conservation Commission, 569 P.2d 87 (Wyo.1977); Geraud v. Schrader, 531 P.2d 872 (Wyo.1975), cert. denied sub nom. Wind River Indian Education Association, Inc. v. Ward, 423 U.S. 904, 96 S.Ct. 205, 46 L.Ed.2d 134 (1975).